DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 7 is objected to because of the following informalities:  
“modify the payload survivability of estimate” should be –modify the estimated payload survivability--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US Pub No: 2013/0297271 A1, hereinafter Herman) in view of Gong et al. (US Pub No: 2018/0068567 A1, hereinafter Gong) and MacAfee et al. (US Pub No: 2020/0092052 A1, hereinafter MacAfee).
Regarding Claim 1:
Herman discloses:
A method for generating an aerial navigation route based on a payload survivability estimate comprising.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
and generating the aerial navigation route based on the payload survivability estimate.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
Herman does not teach determining a payload of an aerial drone to operate over a geographic area, processing the map data to represent the geographic area to identify a 
Gong teaches:
determining a payload of an aerial drone configured to operate over a geographic area.  Paragraph [0153] describes characteristics of the payload.  Paragraph [0753] describes UAV that receives a navigation map.  This describes regions where the vehicle may or may not fly.
processing map data representing the geographic area to identify at least one map feature, at least one material corresponding with the at least one map feature, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
calculating the payload survivability estimate for the payload based on the at least one map feature, the at least one material, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
 to incorporate the teachings of Gong to show determining a payload of an aerial drone to operate over a geographic area, processing the map data to represent the geographic area to identify a map feature and a material corresponding with the map feature, and calculating the payload survivability estimate based on the map feature and the one material.  One would have been motivated to do so to help improve the flight safety of UAVs by labeling areas that are dangerous for the UAV to travel to ([0004] of Gong).
Herman and Gong do not teach that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.
MacAfee teaches:
wherein the payload survivability estimate represents a probability that the payload will be functional following an impact of the payload.  Paragraph [0042] describes that the flight computers are spaced apart by a minimum distance based on impact survivability.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman and Gong to incorporate the teachings of MacAfee to show that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.  One would have been motivated to do so that the operator can decide to still fly the aerial vehicle if the payload is still functional.

Regarding Claim 13:
	Herman discloses:
An apparatus for generating an aerial navigation route based on a payload survivability estimate comprising: at least one processor; and at least one memory including computer program code for at least one program, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to.  Paragraph [0100] describes a processor and a memory.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
and providing data for generating the aerial navigation route for an aerial drone based on the payload survivability estimate.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.

Gong teaches:
receive map data representing a geographic area to identify at least one map feature, at least one material comprising the at least one map feature, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
calculate a payload survivability estimate for a payload based on the at least one map feature, the at least one material, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman to incorporate the teachings of Gong to show determining a payload of an aerial drone to 
Herman and Gong do not teach that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.
MacAfee teaches:
wherein the payload survivability estimate represents a probability that the payload will be functional following an impact of the payload, which is carried on the aerial navigation route.  Paragraph [0042] describes that the flight computers are spaced apart by a minimum distance based on impact survivability.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman and Gong to incorporate the teachings of MacAfee to show that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.  One would have been motivated to do so that the operator can decide to still fly the aerial vehicle if the payload is still functional.
	Claim 18 is substantially similar to claim 13 and is rejected on the same grounds.

Regarding Claim 2:
	Herman discloses:
The method of claim 1, wherein the aerial navigation route is generated using a cost- function that maximizes the payload survivability estimate.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.

Regarding Claim 3:
	Herman discloses:
The method of claim 1, wherein the aerial navigation route is generated using a cost- function that minimizes the payload survivability estimate.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.

Regarding Claim 4:
	Herman discloses:
The method of claim 1, wherein the aerial navigation route, the payload survivability estimate, or a combination thereof is further based on sensor data collected from at least one sensor of the aerial drone.  Paragraph [0032] describes a survivability planning system 100 that includes components that allow the survivability engine 105 to collect and disseminate information.  This can include receiving input from one or more sensors 110 onboard the vehicle and provide control signals to influence how the sensors collect information.  This can include environmental conditions such as “light, humidity, atmospheric pressure, wind speed, and wind direction”
	Claim 17 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 5:
	Gong teaches:
The method of claim 4, further comprising: initiating a re-routing of the aerial drone based on an update of the sensor data, the map data, or a combination thereof.  Paragraph [0759] describes a UAV being unable to comply with restrictions within the region or environmental conditions, navigational needs, energy efficiency, safety, or goals of a mission.  When this happens, the UAV may be routed around the region.

Regarding Claim 6:
	Herman and Gong teach:
The method of claim 1, wherein the payload survivability estimate is further based a payload type of the payload.  Paragraph [0153] of Gong describes characteristics of a payload.  Paragraph [0062] of Herman describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] of Herman describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.

Regarding Claim 7:
	Herman discloses:
The method of claim 1, further comprising: modifying at least one flight operating parameter of the aerial drone to modify the payload survivability of estimate.  Paragraph [0077] and figure 5 describe a survivability planning system that can compute numerical cost measures based on various actions executed by the vehicle.  This can include “firing one or more weapons, changing speed, altitude, heading or orientation, performing a maneuver, and deploying a countermeasure.”  Paragraph [0081] describes an act 520 that selects an appropriate course of action 

Regarding Claim 8:
	Herman discloses:
The method of claim 7, wherein the at least one flight operating parameter includes a flight speed, a flight altitude, or a combination thereof.  Paragraph [0032] describes operating conditions of the vehicle including “latitude, longitude, altitude, heading, orientation, speed, acceleration, and changes (and/or rates of changes) in any of such operating conditions.”

Regarding Claim 11:
	Gong teaches:
The method of claim 1, further comprising: providing data indicating the payload survivability estimate, one or more threats associated with the at least one map feature, or a combination thereof as an output.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…  These objects can be considered threats to the vehicle.

Regarding Claim 12:
	Herman discloses:
The method of claim 1, further comprising: providing data indicating that the payload survivability estimate, the at least one map feature, the at least one material, or a combination thereof is unknown based on an unavailability of the map data.  Paragraph [0032] describes a survivability planning system 100 that includes components that allow the survivability engine 105 to collect and disseminate information.  This can include receiving input from one or more sensors 110 onboard the vehicle and provide control signals to influence how the sensors collect information.  This can include environmental conditions such as “light, humidity, atmospheric pressure, wind speed, and wind direction.”  Herman teaches being able to calculate the payload survivability estimate without the use of a map.  Therefore, this is equivalent to the claim.

Regarding Claim 14:
	Gong teaches:
The apparatus of the claim 13, wherein the map data is stored in a payload survivability data layer of the geographic database.  Paragraph [0568] describes a geo-fencing device that can store the map information.

Regarding Claim 20:
	Herman discloses:
and determining a route based on the data model representing the payload survivability over a geographic area in combination with terrain data.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
Gong teaches:
The non-transitory computer-readable storage medium of claim 18, wherein the apparatus is caused to further perform: creating a data model representing the payload survivability over a geographic area, wherein the map data layer further includes the data model.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…

Regarding Claim 15: 
Gong teaches:
The apparatus of claim 13, wherein the at least one map feature or at least one material is classified as affecting the payload based on determining that the at least one map feature or at least one material decreases the probability that the payload will be functional following an impact with the at least one map feature or at least one material.  Paragraph [0153] describes characteristics of a payload such as weight, stability, and material.  For example, the flight regulations may permit the UAV to carry a package having a dimension greater than 1 foot only within an allocated volume.  Because the material of the payload is disclosed, it is inherent in the invention that the material is known and therefore the tensile strength and ductility of the object is known.  Based on this information, if the tensile strength and ductility is low, the chance that the payload survives an impact is low.

Regarding Claim 16:
	Gong teaches:
The apparatus of claim 13, wherein the at least one map feature or at least one material is classified as affecting the payload based on determining that the at least one map feature or at least one material increases the probability that the payload will be functional following an impact with the at least one map feature or at least one material.  Paragraph [0153] describes characteristics of a payload such as weight, stability, and material.  For example, the flight regulations may permit the UAV to carry a package having a dimension greater than 1 foot only within an allocated volume.  Because the material of the payload is disclosed, it is .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Gong and MacAfee and further in view of Cui et al. (US Pub No: 2018/0061249 A1, hereinafter Cui)
Regarding Claim 9:
Herman, Gong, and MacAfee teach the above inventions in claim 1.  Herman, Gong, and MacAfee do not teach a navigation route being based on maximizing a proximity of the aerial drone to at least one payload recovery entity.
Cui teaches:
The method of claim 1, wherein the navigation route is further based on maximizing a proximity of the aerial drone to at least one payload recovery entity.  Paragraph [0050] describes a UAV that is programmed to deliver a high value payload to the nearest shelter, while all other UAVs are programmed to go to a home base.  This is equivalent to the claim because based on the payload, the navigation route has to adjust the destination drop-off point.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman, Gong, and MacAfee to incorporate the teachings of Cui to show a navigation route being based on maximizing a proximity of the aerial drone to at least one payload recovery entity.  

Regarding Claim 10:
Herman, Gong, and MacAfee teach the above inventions in claim 1.  Herman, Gong, and MacAfee do not teach a value associated with a payload.
Cui teaches:
The method of claim 1, wherein the navigation route is further based on a value associated with the payload.  Paragraph [0045] describes determining the value of the payload.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman, Gong, and MacAfee to incorporate the teachings of Cui to show a value associated with a payload.  One would have been motivated to do so to determine how expensive/fragile the payload is and how careful the UAV should be when flying.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortlieb (US Pub No: 2021/0280072 A1): A trajectory planning method for determining a flight trajectory (FB) for an aerial vehicle (1) in a three-dimensional space from a starting point (VP.sub.1) to a finishing point (VP.sub.2), in which a) a first trajectory planning, confined to a first plane or area in the three-dimensional space, is carried out in order to obtain a first trajectory 
Barraci (US Pub No: 2017/0061802 A1): Method and apparatus for planning and modifying a vehicle operation plan. A vehicle operation plan for a vehicle schedule is determined based on performance constraints of the vehicle and an operational rule file that defines operational restrictions on the vehicle based on states of the vehicle. In the event a state changes from a planned state, the vehicle automatically and autonomously recalculates the vehicle operation plan in a manner that satisfies the performance constraints and the operational restrictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665